Citation Nr: 1301167	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a herniated lumbar disc.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for residuals of a left hamstring pull.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for otitis media.

7.  Entitlement to service connection for a lung disorder.

8.  Entitlement to service connection for residuals of a broken jaw.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a chronic gastrointestinal disorder.

11.  Entitlement to service connection for a left inguinal hernia.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to service connection for chronic headaches.

14.  Entitlement to service connection for left lower extremity neuropathy.

15.  Entitlement to service connection for right lower extremity neuropathy.

16.  Entitlement to service connection for a mental health condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1982 to August 1985 and from October 2001 to October 2002.  He also had additional military reserve service.  A period of active service from March 17, 1994, to October 25, 1994, has been verified, but no service department documentation for this period is included in the available record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for a herniated lumbar disc, a right knee disorder, a left knee disorder, residuals of a left hamstring pull, bilateral hearing loss, otitis media, a lung disorder, residuals of a broken jaw, hypertension, a chronic gastrointestinal disorder, a left inguinal hernia, erectile dysfunction, chronic headaches, left lower extremity neuropathy, and right lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence received by VA on October 20, 2009, the Veteran requested withdrawal of his appeal for the issue of entitlement to service connection for a mental health condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to service connection for a mental health condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal of entitlement to service connection for a mental health condition and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a mental health condition is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in December 2007 and March 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It was also noted that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  Id. at 85.  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In this case, the Veteran contends that his current back, knee, left hamstring, lower extremity neuropathy, and erectile dysfunction are as a result of injuries that occurred during his first period of active service.  Service treatment records show that in January 1983 he was treated for a soft tissue injury to the right anterior knee and that in September 1984 he slipped off a tent in Korea and was left suspended upside down with his left leg tangled in a rope.  A March 1985 medical board report noted a diagnosis of flexion contracture to the left hamstring muscle.  Treatment records note complaints of left lower extremity pain with diagnoses of unresolved sciatica and left hamstring pull.  Post-service treatment records also show he incurred post-service injuries including a 1991 work-related burst fracture at L1 with incomplete hemiplegia, comminuted fracture of the distal right radius and ulna, right superior and inferior pubic rami fracture, and right fibular neck fracture with possible neuroma of the deep peroneal nerve.  Records show he underwent decompression and fusion, anteriorly and posteriorly, from T12 to L2.  An X-ray examination of the right knee in October 1991 was essentially normal.  The claims for service connection for back, left knee, and lower extremity neuropathy have not been addressed by VA examination, and as discussed below, there are inadequacies with respect to the April 2009 VA examination as to the issues of service connection for a right knee and left hamstring disorders.

He also contends that he has a current lung disorder that had its onset during his first period of active service.  Service treatment records show he reported respiratory complaints and that a March 1984 report noted a diagnosis of left lobe pneumonia.  Private treatment records noted a diagnosis of possible left-sided pneumonia in December 1991, pneumonia in 2005, and acute bronchitis in January 2007.  This claim has not been addressed by VA examination.

As to his gastrointestinal disorder claim, he contends he was treated for a gastrointestinal disorder in service and that he had been provided a diagnosis of reflux.  Service treatment records show that in September 1983 he complained of lower abdominal cramps and diarrhea and was provided a diagnosis of possible appendicitis.  This claim has not been addressed by VA examination.

As to his bilateral hearing loss and otitis media claims, service treatment records show that upon enlistment examination in October 1981 left ear hearing acuity was 40 decibels at 6,000 Hertz.  Subsequent audiology testing during service revealed higher decibels readings at all frequencies.  A May 1984 report also noted diagnoses of upper respiratory infection versus possible early otitis media.  Service treatment records dated May 10, 1994, show the Veteran complained of right ear pain and that a diagnosis of right barotitis media was provided.  A March 2004 narrative summary noted the Veteran had asymmetric hearing loss in the left ear with some hearing loss at 4,000 Hertz upon enlistment examination in 1987.  VA audiology examination in June 2008 included diagnoses of normal right ear hearing and mild to moderate sensorineural left ear hearing loss; however, the examiner stated it could not be determined if left ear hearing loss was due to military service without resorting to speculation.  The Board notes the examiner did not address the significance, if any, of the threshold shifts in the Veteran's hearing during his first period of active service nor the service treatment records indicating diagnoses of possible early otitis media and right barotitis media.  

The Veteran also contends, in essence, that he has current jaw disorders as a result of treatment during his first period of service.  Service treatment records dated in March 1983 show he sustained a mandible fracture prior to service in 1979.  This claim has not been addressed by VA examination.  He testified that he underwent surgery which involved breaking his jaw and removing a half an inch of bone to correct the alignment of his teeth.  He stated he currently experienced locking and popping in the jaw.  This claim has not been addressed by VA examination.

As to his claim for a left inguinal hernia, he testified that he sustained an injury lifting heavy equipment during a period of civil service employment.  Private medical records show he underwent a left inguinal hernia repair in November 1997.  He testified, in essence, that he sustained an aggravation of the disorder in 2002 during his second deployment in Diego Garcia.  He also reported that he had been treated for hypertension and chronic headaches after service in 2002.  He denied any treatment for hypertension or headaches in service.  These claims have not been addressed by VA examination.

In correspondence dated in October 2008 Dr. David J. Schickner noted the Veteran had a long history of multiple injuries in service and that it was more likely than not that these injuries had led to persistent pain and abnormal function related to disorders of the left hamstring/leg including the knee, the right knee, and the mandible after fracture and to radiating lumbar pain with sciatica and a gastrointestinal disorder.  VA examinations in November 2009 noted a remote history of left hamstring injury and that the Veteran's mild degenerative joint disease of the right knee had no clinically significant relationship to a soft tissue injury in service and was more likely due to aging.  The examiner, however, did not address the private medical opinion.

The Board notes that the Veteran provided testimony in October 2009 identifying private treatment beginning in 2002 with Dr. Schickner and Dr. Julian, but that the available record does not include reports from these doctors from that date.  VA correspondence dated in December 2007 requested treatment records from Dr. David Vaughan for hypertension and a lung disorder from 2005 to 2006.  Records from Dr. Vaughan's office were received in December 2007 along with a note indicating that they were the only available records; however, it is unclear if the statement was limited to records within the requested date range.  In light of the evidence of record, the Board finds that additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issues remaining on appeal.  He should be requested to provide copies of his private medical treatment from 2002 or to provide authorization for VA assistance in obtaining these records.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain any additional pertinent VA treatment records.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be scheduled for an appropriate VA orthopedic examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a herniated lumbar disc, a right knee disorder, a left knee disorder, residuals of a left hamstring pull, erectile dysfunction, left lower extremity neuropathy, or right lower extremity neuropathy as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA audiology/ ear diseases examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has bilateral hearing loss and/or otitis media as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for an appropriate VA respiratory disorders examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a lung disorder as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has residuals of a broken jaw as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service and address whether the evidence demonstrates any preexisting jaw disorder was permanently aggravated by active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for an appropriate VA gastrointestinal disorders examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a chronic gastrointestinal disorder as a result of active service.  All indicated tests and studies are to be performed.  The examiner should reconcile any opinion provided with the records of treatment during active service.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a left inguinal hernia disability was permanently aggravated beyond the normal progress of the disorder during a period of active service from October 2001 to October 2002.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hypertension and/or chronic headaches as a result of active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


